DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Alexander Berg (USPTO Registration No. 79,866) on or about August 27, 2021.

1.	(Canceled)

2.	(Canceled)

3.	(Canceled) 

4.	(Currently Amended) The system 11 [[1]], wherein the processor is configured to the differences 

5.	(Currently Amended) The system 11 [[1]], wherein the processor is configured to 
retrieve the [[a]] patient 
confirm 

system 11 [[1]], wherein the processor is configured to 
before capturing the video activity sequences of actual administration of the medication prescription regimen, determine an [[the]] identity of a second 
determine that the identity of the second medication does not match an identity of the medication in the clinical trial; and
issue based on determining of the second medication does not match the identity of the medication in the clinical trial 

7.	(Currently Amended) The system 11 [[1]], wherein the processor is configured to 
capture multiple medication prescription regimen during multiple corresponding instances of administration;
compare the multiple and [[to]] determine differences between the multiple activity sequences and the video sequences 
provide the medication corresponding instances of administration.

8.	(Currently Amended) The system wherein the processor is configured to provide 

9.	(Currently Amended) The system 11 [[1]], wherein the first notice comprises live contact with the [[a]] clinical trial manager or another clinical trial manager.

10.	(Canceled)

11.	(Currently Amended) A system for confirming administration of medication in a clinical trial, comprising:
an authentication apparatus for authenticating a clinical trial manager;
	an input device configured to receive 
	a database storing 
storing
the information , wherein the prescription administration information is regimen 
a set of instructions in accordance with which the medication prescription regimen is to be administered, and
one or more stored video activity sequences associated with the set of [[such]] instructions;
	a capture device configured to capture video activity sequences of actual administration of the medication [[such]] prescription regimen over a plurality of administrations of the medication prescription regimen; and
	a processor configured to
compare video activity sequences captured by the capture device to the one or more stored video activity sequences,
determine differences between the video activity sequences captured by the capture device and the one or more stored video activity sequences, and
determine, based on the differences, that a patient receiving the medication prescription regimen is in danger 
provide, by an output device, a first based on determining that the is in danger,[[;]] and
based on the differences, provide, by the output device, a second comprising a suggestion for improving medication prescription regimen in the clinical trial.

12.	(Currently Amended) The system of claim 11, wherein comprising modifying the prescription administration information stored on the storage device based on information from 

13.	(Currently Amended) The system of claim 11, wherein the capture device is configured the 

14.	(Currently Amended) A method of confirming administration of medication in a clinical trial, comprising 
authenticating a 
	receiving information identifying a 
the medication [[such]] prescription regimen from one or more databases, including identifying prescription regimen information in accordance with prescription information provided by the 
	modifying the one or more procedures based on information from
	providing a set of instructions in accordance with which the medication prescription regimen is to be administered;
	identifying one or more first video activity sequences for determining confirmation of medication prescription administration associated with the set of [[such]] instructions;
	capturing second video activity sequences of actual administration of the medication [[such]] prescription regimen over a plurality of administrations of the medication prescription regimen;
	comparing the one or more first video activity sequences for determining confirmation of prescription administration to the second video activity sequences, and [[for]] determining between the one or more first and the second video activity sequences 
	determining, based on the differences, that a patient receiving the medication prescription regimen is in danger;
providing a first based on determining that the is 
providing a second notice comprising a suggestion for improving medication prescription regimen in the clinical trial.

15.	(Cancelled)

16.	(Cancelled)

17.	(Currently Amended) The method of claim 14, further comprising 

providing a reminder to the patient at least in part in accordance with an identified schedule of the patient 

18.	(Currently Amended) The method of claim 14, further comprising the [[a]] patient before medication administration, wherein the 

19.	(Currently Amended) The method of claim 14, further comprising 
the [[a]] patient after medication administration;
providing notification to a medical service provider of the activity; and
modifying at least one aspect of [[a]] the medication prescription regimen in accordance with the 

20.	(Currently Amended) The method of claim 19, wherein the 

21.	(Currently Amended) The method of claim 14 [[20]], further comprising the [[a]] patient in the [[a]] clinical trial based upon their level of compliance to the medication prescription 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and system of confirming administration of medication in a clinical trial, comprising: authenticating a clinical trial manager; receiving information identifying a medication prescription regimen from the clinical trial manager; determining one or more procedures for administering the medication prescription regimen from one or more databases, including identifying prescription regimen information in accordance with prescription information provided by the clinical trial manager; modifying the one or more procedures based on information from the clinical trial manager; providing a set of instructions in accordance with which the medication prescription regimen is to be administered; identifying one or more first video activity sequences for determining confirmation of medication prescription administration associated with the set of instructions; capturing second video activity sequences of actual administration of the medication prescription regimen over a plurality of administrations of the medication prescription regimen; comparing the one or more first video activity sequences for determining confirmation of prescription administration to the second video activity sequences, and determining differences between the one or more first and the second video activity sequences; determining, based on the differences, that a patient receiving the medication prescription regimen is in danger; providing a first notice based on determining that the patient is in danger; and providing .

The closest prior art found during extensive searching was Greer (US 2005/0200486 A1), which discloses a clinical event triggers automatic video recording of an area in the vicinity of a patient on a DVR (Digital Video Recorder) by a CCTV (Closed Circuit Television) for storage in an Electronic Patient Record (EPR) using coded data (e.g., identifying event type, date, time and duration) and alerts medical personnel to events requiring intervention, and enables visual verification that medications are administered appropriately (¶ 0005, 0010).  Greer however fails to teach or suggest a method and system of confirming administration of medication in a clinical trial, comprising: authenticating a clinical trial manager; receiving information identifying a medication prescription regimen from the clinical trial manager; determining one or more procedures for administering the medication prescription regimen from one or more databases, including identifying prescription regimen information in accordance with prescription information provided by the clinical trial manager; modifying the one or more procedures based on information from the clinical trial manager; providing a set of instructions in accordance with which the medication prescription regimen is to be administered; identifying one or more first video activity sequences for determining confirmation of medication prescription administration associated with the set of instructions; capturing second video activity sequences of actual administration of the medication prescription regimen over a plurality of administrations of the medication prescription regimen; comparing the one or more first video activity sequences for determining confirmation of prescription administration to the second video activity sequences, and determining differences between the one or more first and the second video activity sequences; determining, based on the differences, that a patient receiving the medication prescription regimen is in danger; providing a first notice based on determining that the patient is in danger; and providing a second notice comprising a suggestion for improving future administration of the medication prescription regimen in the clinical trial.  Moreover, the missing claimed elements from Greer are not found in a not have been motivated to include these missing elements in an embodiment in the Greer disclosure because it not obvious for Greer to compare video activity sequences involving instructions in accordance with which a medication prescription regimen is to be administered with video activity sequences of  actual administration of the medication prescription regimen over a plurality of administrations, determining differences between the different video activity sequences, and determining, based on the differences, that a patient receiving the medication prescription regimen is in danger.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and system of confirming administration of medication in a clinical trial, comprising: authenticating a clinical trial manager; receiving information identifying a medication prescription regimen from the clinical trial manager; determining one or more procedures for administering the medication prescription regimen from one or more databases, including identifying prescription regimen information in accordance with prescription information provided by the clinical trial manager; modifying the one or more procedures based on information from the clinical trial manager; providing a set of instructions in accordance with which the medication prescription regimen is to be administered; identifying one or more first video activity sequences for determining confirmation of medication prescription administration associated with the set of instructions; capturing second video activity sequences of actual administration of the medication prescription regimen over a plurality of administrations of the medication prescription regimen; comparing the one or more first video activity sequences for determining confirmation of prescription administration to the second video activity sequences, and determining differences between the one or more first and the second video activity sequences; determining, based on the differences, that a patient receiving the medication prescription regimen is in danger; providing a first notice based on determining that the patient is in danger; and providing a second notice comprising a suggestion for improving future administration of the medication prescription regimen in the clinical trial, as recited in independent claims 11 and 14, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp. An EFS-Web Quick-Start Guide is available at: http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.

Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery. Faxed replies should be directed to the central fax at (571) 273-8300. Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA 22313-1450.” Hand 

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626